Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 1 of 11 Pageid#: 78




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 SHAREEF H. SHELTON,                          )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )       Case No. 7:19cv00643
                                              )
 LYNCHBURG ADULT DETENTION                    )
 CENTER, et al.,                              )
                                              )
                Defendants.                   )

        MEMORANDUM IN SUPPORT OF RULE 12(b)(6) MOTION TO DISMISS

        Defendants Officer Hartman (a/k/a Officer Navarone A. Hartman), Major Enochs (a/k/a

 Major William Enochs), Tim Trent, and Officer Dickinson (a/k/a Thomas Dickinson), by

 counsel, respectfully submit this memorandum in support of their Rule 12(b)(6) motion to

 dismiss.

                      BACKGROUND AND STATEMENT OF THE CASE

        Plaintiff Shareef H. Shelton is a Virginia inmate proceeding pro se. This 42 U.S.C.

 § 1983 action arises from Shelton’s confinement at the Lynchburg Adult Detention Center

 (“LADC”), a facility operated by the Blue Ridge Regional Jail Authority (“BRRJA”). The

 Defendants are BRRJA officers. On April 24, 2018, Shelton asked Officer Hartman about his

 limited recreation time. Shelton alleges Officer Hartman responded with sexually-charged

 verbal harassment. (Am. Compl. p. 3.) Shelton claims he called a Prison Rape Elimination Act

 (“PREA”) hotline to report Officer Hartman’s behavior. In retaliation for the call, Shelton

 alleges Major Enochs “threatened to have [Shelton] criminally charged and stated [Shelton]

 would face severe consequences.” Shelton asserts Eighth Amendment and PREA claims against




                                                  1
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 2 of 11 Pageid#: 79




 Officer Hartman for his alleged statements. (Id. at pp. 2-3, 5.) He also asserts a retaliation claim

 against Major Enochs. (Id. at 2-3, 5.)

        Shelton further alleges that on January 4, 2018, Officer Dickinson ordered him to take a

 medication that was not his, which caused him to “seize up.” Shelton claims he was not on any

 prescriptions from the BRRJA medical staff. After a reaction to the medicine, Shelton claims he

 was “placed in a cell with no bunk . . . and forced to sleep on the floor for 6 days until [he saw] a

 doctor.” (Id. at 3-4.) Shelton asserts an Eighth Amendment claim against Officer Dickinson for

 “causing a negligent reaction to the health of [Shelton’s] well being.” (Id. at 7.)

        The Defendants move to dismiss the Amended Complaint in its entirety. Shelton failed

 to state a viable claim against any of the Defendants.

 I.     Standard of Review.

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal when a plaintiff

 fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

 dismiss, a complaint must contain sufficient “facts to state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint’s “[f]actual

 allegations must be enough to raise a right to relief above the speculative level.” Id. at 555.

        A court should construe factual allegations in the nonmoving party’s favor and will treat

 them as true, but is “not so bound with respect to (the complaint’s) legal conclusions.” Dist. 28,

 United Mine Workers, Inc. v. Wellmore Coal Corp., 609 F.2d 1083, 1085 (4th Cir. 1979).

 Indeed, a court will accept neither “legal conclusions drawn from the facts” nor unwarranted

 inferences, unreasonable conclusions, or arguments.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd.

 P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Further, “[t]hreadbare recitals of the elements of a




                                                    2
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 3 of 11 Pageid#: 80




 cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009).

        In order for a plaintiff’s claims to survive dismissal, he must allege facts sufficient to

 state all the elements of his claim. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765

 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); Iodice v.

 United States, 289 F.3d 270, 281 (4th Cir. 2002)). The Supreme Court requires that a plaintiff

 provide the grounds of his entitlement to relief, which “requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

 Twombly, 550 U.S. at 555.

 II.    Shelton failed to state a claim against Officer Hartman for verbal harassment.

        The Eighth Amendment claim against Officer Hartman for alleged verbal “harassment”

 and “verbal threats” (Compl. p. 3) is insufficient as a matter of law. Mere words are insufficient

 to state a constitutional claim. See Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005)

 (“Mere threats or verbal abuse by prison officials, without more, do not state a cognizable claim

 under § 1983); Johnson v. Winker, 2011 U.S. Dist. LEXIS 143454, at *4-6 (D.S.C. Oct. 21,

 2011) (“a constitutional claim based on verbal harassment or threats will fail, whether it is

 asserted under the Fifth Amendment, Eighth Amendment or Fourteenth Amendment”) (citing

 Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987)); Miller v. Jack, 2007 U.S. Dist. LEXIS

 50685, at *16 (N.D.W. Va. July 12, 2007) (“verbal harassment, abuse and threats, without more,

 are not sufficient to state a constitutional deprivation under § 1983”), affirmed, 2008 U.S. App.

 LEXIS 1371 (4th Cir. Jan. 24, 2008). Shelton’s allegations against Officer Hartman also fail to

 state a claim under the PREA. This Court has repeatedly held there is no private right of action

 under § 1983 to enforce a PREA violation. Cooper v. Duncan, 2017 U.S. Dist. LEXIS 79035, at



                                                   3
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 4 of 11 Pageid#: 81




 *6 (W.D. Va. May 23, 2017); Chapman v. Willis, 2013 U.S. Dist. LEXIS 74694, at *12 (W.D.

 Va. May 28, 2013) (“Nothing in the PREA suggests that Congress intended to create a private

 right of action for inmates to sue prison officials for noncompliance with the Act. . . . The statute

 does not grant prisoners any specific rights. Thus, Plaintiff fails to state a § 1983 claim based on

 an alleged violation of the PREA.”) (internal citations omitted). Shelton’s Eighth Amendment

 and PREA claims against Officer Hartman fail as a matter of law.

 III.   Shelton failed to state a claim for retaliation against Major Enochs.

        Shelton alleges Major Enochs retaliated against him by threatening “severe

 consequences” and criminal charges for Shelton’s PREA complaint. As discussed, there is no

 private right of action under the PREA. E.g., Cooper, 2017 U.S. Dist. LEXIS at *6.

 Accordingly, to the extent Shelton asserts a retaliation claim under the PREA, it must be

 dismissed.

        At least one trial court within the Fourth Circuit has held that inmates have a First

 Amendment right to be free from retaliation for filing a PREA complaint. Fletcher v. Foxwell,

 2019 U.S. Dist. LEXIS 185639, at *12 (D. Md. Oct. 25, 2019). To state a claim of retaliation for

 exercising First Amendment rights, Shelton must establish (1) he engaged in protected First

 Amendment activity; (2) Major Enochs took some action that adversely affected his First

 Amendment rights; and (3) there was a causal relationship between the protected activity and

 Major Enochs’ conduct.

        Here, Shelton’s complaint is insufficient to show that his free speech rights were

 adversely affected. As noted above, verbal threats are insufficient to state a constitutional claim,

 and thus Shelton’s retaliation claim, based only on verbal threats, is insufficient. Henslee, 153 F.

 App’x at 180; Armstead v. Braxton, 2006 U.S. Dist. LEXIS 20570, at *8 (W.D. Va. Apr. 18,



                                                   4
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 5 of 11 Pageid#: 82




 2006) (“verbal abuse and harassment by guards, without more, does not state a constitutional

 claim”). Defendants are unaware of any controlling authority that would alter that rule for First

 Amendment retaliation claims.

        A limited number of courts in other Circuits have examined whether verbal threats alone

 can constitute retaliatory action under the First Amendment. There is no consensus among these

 courts. The Third Circuit, for example, has expressly held “threats alone do not constitute

 retaliation.” Burgos v. Canino, 358 F. App’x 302, 306 (3d Cir. Dec. 23, 2009). Likewise, the

 Second Circuit held that threats made by a correctional officer, without any allegation that the

 officer followed through on the threats, “did not constitute adverse action.” Hill v. Chalanor,

 128 F. App’x 187, 189 (2d Cir. 2005). Some trial courts, however, have held that verbal

 harassment can be sufficient to constitute adverse action, but only if the statements “would deter

 a similarly situated individual of ordinary firmness of exercising constitutional rights.” E.g.,

 Hayes v. Dahkle, 2017 U.S. Dist. LEXIS 180424, at *22 (N.D.N.Y. Oct. 27, 2017), adopted by,

 2018 U.S. Dist. LEXIS 8462 (N.D.N.Y. Jan. 19, 2018). Whether threats would deter a person of

 ordinary firmness from exercising his rights depends on the specificity of the threats and the

 context in which they are uttered. Mateo v. Fischer, 682 F. Supp. 2d 423, 434 (S.D.N.Y. 2010).

 “The less direct and specific a threat, the less likely it will deter an inmate from exercising his

 First Amendment rights.” Id.

        In the instant case, Major Enochs’ alleged threats were (1) that Shelton would be

 criminally charged; and (2) that Shelton would face severe consequences. Even if verbal threats

 could be sufficient for a claim, these threats are non-specific and devoid of context. The general

 threat of “criminal charges,” without more, would not deter a person of ordinary firmness from

 exercising his rights under the PREA. There is no criminal charge that could plausibly result



                                                   5
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 6 of 11 Pageid#: 83




 from filing a PREA claim. Likewise, the threat of “severe consequences” lacks the required

 specificity. Courts analyzing similar threats have found them insufficient to show adverse action

 under the First Amendment. See Alicea v. Howell, 387 F. Supp. 2d 227, 237 (W.D.N.Y. 2005)

 (threats to plaintiff about there being “no secrets in prison” and that plaintiff would “have to pay

 the consequences” for filing a grievance were insufficient); Bartley v. Collins, 2006 U.S. Dist.

 LEXIS 28285, at *6 (S.D.N.Y. May 10, 2006) (an officer’s threat “we going to get you, you

 better drop the suit” held insufficient). Even more egregious threats did not meet the

 constitutional threshold. See Kemp v. LeClaire, 2007 U.S. Dist. LEXIS 21342, at *15

 (W.D.N.Y. Mar. 12, 2007) (threats like “your day is coming,” “you’ll be sent to your mother in a

 black box,” and “you’ll get your black ass kicked” were insufficient to amount to adverse

 actions). As such, the complaint is insufficient to state a First Amendment retaliation claim.

        Even assuming, arguendo, that Shelton did state a claim, Major Enochs is entitled to

 qualified immunity. Qualified immunity bars claims against government officials performing

 discretionary functions whose conduct “does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.” S.P. v. City of Takoma

 Park, 134 F.3d 260, 265 (4th Cir. 1998) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

 (1982)). Public employees performing discretionary functions are entitled to qualified immunity

 if their actions are objectively reasonable. Anderson v. Creighton, 483 U.S. 635, 639 (1987);

 Malley v. Briggs, 475 U.S. 335, 341 (1986); Sevigny v. Dicksey, 846 F.2d 953, 956 (4th Cir.

 1988). “Officials are not liable for bad guesses in gray areas; they are liable for transgressing

 bright lines.” Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992). To determine qualified

 immunity, the Court performs a two-prong inquiry. The Court decides whether the facts, in a

 light most favorable to the plaintiff, show a constitutional violation. If they do, then the Court



                                                   6
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 7 of 11 Pageid#: 84




 determines whether the right was clearly established at the time. Pearson v. Callahan, 555 U.S.

 223, 236 (2009). The Court has discretion to determine the second prong without reaching a

 decision on the first prong. Id. at 242. Ultimately, the test of qualified immunity is one of

 “objective legal reasonableness”—whether an official acting under the circumstances at issue

 could have reasonably believed his actions did not violate the constitutional rights asserted.

 Sevigny, 846 F.2d at 956.

         Major Enochs is unaware of any case from the Fourth Circuit or Supreme Court

 determining whether verbal threats were sufficient to constitute adverse action for a First

 Amendment retaliation claim. See Hill v. Crum, 727 F.3d 312, 322 (4th Cir. 2013) (“[I]t is case

 law from this Circuit and the Supreme Court that provide notice of whether a right is clearly

 established”) (quotations and citations omitted); see also Pritchett v. Alford, 973 F.2d 307, 312

 (4th Cir. 1992) (finding that the proper focus in determining whether a right is clearly established

 is on its application to the specific conduct being challenged rather than the right in the abstract).

 In other words, it is a legal “gray area.” Maciariello, 973 F.2d at 298. As such, taking Shelton’s

 allegations as true, no reasonable officer would have known he violated Shelton’s First

 Amendment rights. Therefore, Major Enochs is entitled to qualified immunity. Shelton’s

 retaliation claim is insufficient as a matter of law. 1




 1
   To the extent Shelton attempted to assert a First Amendment retaliation claim against Officer
 Hartman for Hartman’s alleged sexually-charged comments in response to Shelton’s inquiry
 about his lack of recreation time, that claim fails for the same reason: Hartman has qualified
 immunity because it was not clearly established that verbal threats could form the basis for a
 constitutional claim. Furthermore, Shelton’s speech—asking about his rec time—was not
 protected because it involved a matter of personal (as opposed to public) concern. See Dawson
 v. Toler, 2009 U.S. Dist. LEXIS 72119, at *4-5 (S.D. W. Va. Aug. 14, 2009) (finding that the
 scope of a prisoner’s protected speech is the same as a governmental employee’s, i.e., the speech
 is protected if it involves public concern rather than private interests) (collecting cases).
                                                     7
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 8 of 11 Pageid#: 85




 IV.     Shelton failed to state an Eighth Amendment claim against Officer Dickinson.

        In order to state a cognizable claim for denial of medical care under the Eighth

 Amendment, a plaintiff must allege facts to establish deliberate indifference to a serious medical

 need. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To show deliberate indifference, a plaintiff

 must allege facts to demonstrate the defendant officers had actual knowledge of and disregarded

 a plaintiff’s serious medical need. Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997). A

 plaintiff must also show the medical condition was sufficiently serious. Serious conditions

 threaten loss of life, or illness or injury that threaten permanent disability. Sosebee v. Murphy,

 797 F.2d 179, 181 (4th Cir. 1986).

        Although unclear, it seems Shelton alleges he suffered a seizure as a result of taking the

 medication administered by Officer Dickinson. (See Am. Compl. p. 3) (“The medicine caused

 me to seize up.”) Assuming, arguendo, that he suffered an objectively serious medical

 condition, Shelton’s Eighth Amendment claim fails because he did not allege facts to show

 deliberate indifference. Shelton alleges Officer Dickinson negligently administered the wrong

 medication. (Am. Compl. p. 7.) Negligent acts are insufficient to rise to a level of constitutional

 magnitude. Ruefly v. Landon, 825 F.2d 792, 793 (4th Cir. 1987). Moreover, the Amended

 Complaint is devoid of facts to show that Officer Dickinson knew he gave Shelton the wrong

 medicine. Accordingly, Shelton failed to state a claim for deliberate indifference. See Skipper v.

 SWVRJ, 2006 U.S. Dist. LEXIS 91107, at *4-5 (W.D. Va. Dec. 14, 2006) (finding that Skipper’s

 Eighth Amendment claim failed because, inter alia, he alleged facts to show the officer

 administered the wrong medication but did not allege facts to show deliberate indifference);

 Williams v. Sullivan, 2012 U.S. Dist. LEXIS 122408, at *15-17 (E.D. Cal. Aug. 27, 2012)



                                                  8
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 9 of 11 Pageid#: 86




 (finding no Eighth Amendment violation because there was “no evidence that defendant

 intentionally or otherwise knowingly gave plaintiff the wrong medication or an improper dose of

 medication”).

 V.     Shelton failed to state a claim with respect to sleeping on the cell floor for 6 days.

        Shelton alleges that after he “seized up,” he was placed in a holding cell and “forced to

 sleep on the floor for 6 days.” (Am. Compl. pp. 3-4.) Like claims for inadequate medical care,

 claims related to conditions of confinement are governed by the Eighth Amendment. An inmate

 must allege facts sufficient to show (1) an objectively serious deprivation of a basic human need,

 i.e., a deprivation causing serious physical or emotional injury; and (2) that the jail officer was

 deliberately indifferent to that need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). As

 discussed, establishing deliberate indifference requires demonstrating that the officer knew of a

 substantial risk of harm and disregarded it. Id. at 837.

        Here, Shelton’s claim fails on both the objective and subjective elements. In Gray v.

 V.B.C.C. Inmate Housing, for example, inmate Gray was forced to sleep on the floor of his cell,

 near the toilet, because officers placed Gray in a 3-person cell with space for only 2 beds. While

 the court recognized the overcrowding issue and unsanitary conditions, it held that Gray was not

 subjected to a “substantial risk of serious harm,” and specifically found that sleeping on the floor

 was not sufficiently serious to violate the Constitution. Gray, 2014 U.S. Dist. LEXIS 94025, at

 *8-10 (E.D. Va. July 9, 2014). Likewise, Shelton’s claim that he slept on the floor is not

 sufficiently serious to state an Eighth Amendment violation. Furthermore, Shelton did not

 identify the officer that allegedly forced him to sleep on the floor, and thus failed to show that

 any of the Defendants were deliberately indifferent. See Farmer, 511 U.S. at 837; see also

 Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (finding that a plaintiff in a § 1983 action



                                                   9
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 10 of 11 Pageid#: 87




 must demonstrate the defendant officer had “personal knowledge of and involvement in the

 alleged deprivation”).

 VI.    Shelton failed to state a claim based on violations of internal policies.

        In the Amended Complaint, Shelton claims some of the Defendants violated BRRJA

 policies. A correctional officer’s breach of internal policy does not, on its own, give rise to a

 constitutional claim. The allegations must be judged under constitutional standards to determine

 the viability of a § 1983 claim. Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir. 2013). As

 discussed in the preceding sections, Shelton’s allegations fail to show a violation of his

 constitutional rights. Accordingly, even if the Amended Complaint demonstrates breaches of

 BRRJA policy, the breaches are insufficient to state a claim under § 1983. Moreover, Shelton

 failed to link the alleged policy violations to any particular defendant, which is fatal to his claim.

 See Wright, 766 F.2d at 850 (discussed supra).

 VII.   Shelton failed to state a claim against Tim Trent.

        Tim Trent is mentioned only once in the Amended Complaint – in the caption of the case.

 Shelton did not allege facts to support any constitutional claim against Trent. He cannot be held

 liable merely by virtue of his supervisory status at the Jail. Wright, 766 F.2d at 850.

 Accordingly, the claim(s) against Tim Trent must be dismissed.

                                           CONCLUSION

        For the foregoing reasons, Defendants Officer Hartman (a/k/a Officer Navarone A.

 Hartman), Major Enochs (a/k/a Major William Enochs), Tim Trent, and Officer Dickinson (a/k/a

 Thomas Dickinson), by counsel, respectfully ask that the Court dismiss the Plaintiff’s claims

 against them and dismiss the Amended Complaint with prejudice.




                                                   10
Case 7:19-cv-00643-NKM-JCH Document 18 Filed 04/06/20 Page 11 of 11 Pageid#: 88




                                               OFFICER HARTMAN, MAJOR ENOCHS,
                                               TIM TRENT, AND OFFICER DICKINSON

                                               By /s/ Julian F. Harf
                                               Julian F. Harf (VSB # 90775)
                                               Guynn, Waddell, Carroll & Lockaby, P.C.
                                               415 S. College Avenue
                                               Salem, Virginia 24153
                                               Phone: 540-387-2320
                                               Fax: 540-389-2350
                                               Email: julianh@guynnwaddell.com
                                               Attorney for Defendants Officer Hartman, Major
                                               Enochs, Tim Trent, and Officer Dickinson


                                 CERTIFICATE OF SERVICE

        I do hereby certify that on this 6th day of April, 2020, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, and I further certify that I have mailed by

 United States Postal Service the document to the following:

 Shareef H. Shelton
 #10615588
 Bedford Adult Detention Center
 1000 Broad St.
 Bedford, VA 24523
 Plaintiff pro se


                                               /s/ Julian F. Harf
                                               Julian F. Harf, Esq.
                                               Guynn, Waddell, Carroll & Lockaby, P.C.
                                               415 S. College Avenue
                                               Salem, Virginia 24153
                                               Phone: 540-387-2320
                                               Fax: 540-389-2350
                                               Email: julianh@guynnwaddell.com
                                               Attorney for Defendants Officer Hartman, Major
                                               Enochs, Tim Trent, and Officer Dickinson




                                                 11
